Title: From Antoine Louis Claude Destutt de Tracy to Isaac Cox Barnet, 5 December 1820
From: Tracy, Antoine Louis Claude Destutt de
To: Barnet, Isaac Cox


              
               Ce Mardi. 
            Mr De Tracy fait mille Complimens à Mr Barnett.  il a l’honneur de lui envoyer ci joint une lettre pour Mr Jefferson.  il le lui a permis, & il prend la liberté de la lui recommander, car il est bien affligé d’etre si longtems sans avoir de nouvelles de cet excellent homme. Editors’ Translation
              
              
                Tuesday. 5 Decer 1820
            Mr De Tracy sends many Regards to Mr Barnett.  he has the honor of sending him enclosed herein a letter for Mr Jefferson.  he allowed him to do so, & he is taking the liberty to recommend it to him, because he is very grieved to be without news of this excellent man for so long.